            Case 2:18-cv-00186-TSZ-BAT Document 35 Filed 11/04/20 Page 1 of 2




 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   PARAMJIT SINGH BASRA,

 9                                Petitioner,               CASE NO. C18-186-TSZ-BAT

10           v.                                             ORDER LIFTING STAY AND
                                                            SETTING FORTH BRIEFING
11   STEPHEN SINCLAIR,                                      SCHEDULE

12                                Respondent.

13          Respondent has requested that the order staying and holding this case in abeyance be

14   lifted because petitioner has fully exhausted Ground 2 of his original habeas petition by having

15   that claim adjudicated by the state courts and having his petition for certiorari denied by the

16   United States Supreme Court. Dkt. 34; see Basra v. Washington, __ U.S. __, 2020 WL 5882949

17   (Oct. 5, 2020). Because the reason for the stay no longer exists, the Court LIFTS the order

18   staying and holding this case in abeyance so the matter may proceed to a consideration of the

19   merits. Dkts. 22, 23. The Court sets forth the following briefing schedule:

20                •   Respondent should file a supplemental answer addressing the remaining, fully

21                    exhausted habeas grounds (Grounds 2, 3, and 4 in the original petition) and a

22                    supplemental relevant state court record by December 16, 2020;

23                •   Petitioner should file a response to the answer by January 11, 2021;



     ORDER LIFTING STAY AND SETTING
     FORTH BRIEFING SCHEDULE - 1
          Case 2:18-cv-00186-TSZ-BAT Document 35 Filed 11/04/20 Page 2 of 2




 1           •   Respondent should file an optional reply brief by January 15, 2021;

 2           •   The Clerk should note the habeas petition for consideration on January 15, 2021.

 3        DATED this 4th day of November, 2020.

 4

 5                                                   A
                                                     BRIAN A. TSUCHIDA
 6                                                   Chief United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER LIFTING STAY AND SETTING
     FORTH BRIEFING SCHEDULE - 2
